                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Ste 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph/702-258-6983 fax
                                                          6   jp@kemp-attorneys.com
                                                              vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Tachara Hughes
                                                          9
                                                                                           UNITED STATES DISTRICT COURT
                                                         10                                       DISTRICT OF NEVADA
                                                         11
                                                              TACHARA HUGHES,                                    )
                                                         12                                                      )   Case No.: 2:16-cv-01997-JAD-BNW
                                                                             Plaintiff,                          )
                                                         13                                                      )
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                     vs.                                         )   STIPULATION AND ORDER TO
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                                      )   EXTEND TIME TO FILE
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              SOUTHERN HILLS MEDICAL CENTER,                     )   STIPULATION AND ORDER TO
                                                         15                                                      )   DISMISS RE: SETTLEMENT
                                                              LLC., a Nevada Limited Liability Company;          )
                                                              Does I-X; Roe Corporations I-X,                    )   [FIRST REQUEST]
                                                         16                                                      )
                                                                             Defendants.                         )
                                                         17

                                                         18

                                                         19          COME NOW the Parties by and through their respective undersigned counsel of record and

                                                         20   hereby stipulate that the deadline of September 27, 2019 to file a stipulation and order to dismiss the

                                                         21   case re: settlement be extended through and including October 11, 2019.
                                                         22
                                                                     The reason for the extension is that due to Plaintiff’s counsel being on vacation from
                                                         23
                                                              September 13 through September 26, 2019 the completion of the settlement paperwork was delayed.
                                                         24
                                                              The Parties anticipate that the matter should be completed and concluded by the new requested
                                                         25

                                                         26   deadline of October 11, 2019.

                                                         27

                                                         28

                                                                                                                1
                                                          1        This is the first stipulation to extend this deadline and is not made for the purpose of delay.
                                                          2

                                                          3
                                                              DATED this 27th day of September, 2019.               DATED this 27th day of September, 2019.
                                                          4                                                         LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                                              KEMP & KEMP
                                                          5   /s/ James P. Kemp                                     /s/ Bruce C. Young
                                                              James P. Kemp, Esq.                                   Bruce C. Young, Esq.
                                                          6   Nevada Bar No. 6375                                   Nevada Bar No. 5560
                                                              7435 W. Azure Drive, Suite 110                        6385 South Rainbow Boulevard, Suite 600
                                                          7                                                         Las Vegas, Nevada 89118
                                                              Las Vegas, Nevada 89130
                                                          8   Attorney for Plaintiff                                Attorneys for Defendant

                                                          9

                                                         10
                                                                                                         ORDER
                                                         11

                                                         12        IT IS SO ORDERED

                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                   Dated: _____________________, 2019.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                                       ____________________________________
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                                  DISTRICT
                                                                                                                  UNITED    JUDGE/MAGISTRATE
                                                                                                                          STATES  DISTRICT JUDGEJUDGE
                                                         15                                                       Dated: September 30, 2019.
                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                             2
